Danforth, <T.
This is an action against the defendant town to recover damages for an injury caused by an alleged defect in a way which they were required to keep in repair. In 1874 the legislature passed an act, c. 215, amending R. S., c. 18, § 65, and providing that such an action cannot be sustained unless notice of the injury was given to the selectmen within sixty days of the time when it occurred. In the same act it is provided that it shall not have any application to injuries which have already happened. The injury in this case is alleged to have happened on the seventh day of March 1874. The act referred to was approved March 3, 1874. The only question now before the court is whether this act took effect from its approval or not until thirty days after the adjournment of the legislature. In the former case it was before the injury and as no notice as required was given the action cannot be sustained. In the latter case it would be after the injury and would not affect the action.
There is no provision in the act fixing the time it shall take effect. It would therefore become a law upon its approval unless in this respect it is controlled by R. S., c. 1, § 3. This is a general law and provides that all acts shall take effect thirty days after *135the adjournment of the legislature passing them unless otherwise provided.
But it is said that this law is unconstitutional because one legislature cannot bind another except in cases involving a contract. The reason is founded upon a sound principle and would be entirely valid and conclusive if applicable. But it does not apply. The law does not nor does it purport to bind any subsequent legislature. It is simply a general law of the land, a rule for the government of the people regulating and controlling their rights and obligations so long as it shall remain in force, liable at any time to be modified or repealed and recognizing this liability in terms.
It is further said that if thus liable to be changed, it has been modified or suspended by the terms of this act of 1814-, c. 215. We are unable to discover any terms in the latter act which do or purport to control or modify the former in this respect. There is nothing whatever in it tending to fix the time when it shall take effect and the simple fact that in the absence of any such provision the law takes effect upon its passage, cannot by any known rules of construction be considered as abrogating an existing law already passed for that very purpose. It is rather a recognition of that law. If the legislature knowing the existence of that law had desired to take the later one from its effect we must presume that they would have said so in some form of words. This they have not done. They have not even put into the later any provision inconsistent with the earlier. On the other hand both may stand together and have the force intended without any conflict whatever. In such cases it is understood that the later law is passed with express reference to the earlier and both are to be construed together. It is only the adoption of the familiar principle that a law is not repealed unless by some subsequent statute inconsistent with it. It may be true as suggested by counsel that the laws requiring notices on petitions are frequently disregarded by subsequent legislatures. But when they intend to do this that intention is made known by acts the purpose of which cannot be *136misunderstood, and this only proves that each legislature acts for itself. In this case any legislature may entirely disregard or abrogate the law fixing the time when statutes shall take effect. But surely this intention is not to be inferred from entire silence or the absence of any acts in relation to it. A familiar application of this principle is in the case of corporations recognized by courts and the legislature, where general laws become a part of the charter granted by later a legislature unless expressly exempted therefrom. The result is simply this: there is a general law fixing the time in which all acts shall take effect at thirty days after the adjournment of the legislature. There is nothing in the law of 1874, c. 215, indicating any intention on the part of the legislature that it is to be excepted from the general rule. It cannot therefore be excepted.
The objection that the words “already sustained” must be construed as referring to the date of the act cannot prevail. An act is of no force until it becomes a law. The words must be construed as if spoken when the act takes effect; in legal contemplation that is the time when they are spoken. Gorham v. Springfield, 21 Maine, 58. Action to stand for trial.
Appleton, C. J., Dickerson, Yirgin, Peters and Libbey, JJ., concurred.